DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:
Claim 4, line 1: “The multilayer according to claim 1” should read “The multilayer coating according to claim 1”. It appears that in the claim amendments filed 27 July 2021, claim 4 had the word “coating” deleted, which was not annotated by Applicant.
Claim 7, line 1: “The multilayer according to claim 1” should read “The multilayer coating according to claim 1”. It appears that in the claim amendments filed 27 July 2021, claim 7 had the word “coating” deleted, which was not annotated by Applicant.
Claim 7, line 2: The claim recites the limitation “the adhesive layer” in line 2. However, claim 1 recites “a polymeric adhesive layer” in lines 2-3. It is suggested that claim 7 read “the polymeric adhesive layer” in place of “the adhesive layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,034,275, “Pearson”) in view of Stender et al. (US 2002/0123562 A1, “Stender”) and Bernard (US 5,264,532).
With respect to claim 1, Pearson discloses an article having a tie layer 12, i.e. an adhesive layer, a basecoat layer 13, and a topcoat layer 14. As shown in the figure 

    PNG
    media_image1.png
    199
    310
    media_image1.png
    Greyscale

Pearson does not disclose wherein the crosslinked polyurethane comprises a first part between 20.0 to 99.9 wt% of a solvent- or waterborne thermally curable polyurethane precursor material, nor a second part between 0.1 and 80.0 wt% of a UV-curable polyurethane precursor material, nor wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive applied on the polymeric facestock layer.
Stender teaches a solvent-containing or aqueous polyurethane topcoat containing 0 to 100 wt% polyurethane adduct, 0 to 90 wt% polyol, and 0 to 60 wt% polyisocyanate ([0065-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to that of 
Pearson and Stender are analogous inventions in the field of polyurethane topcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane topcoat of Pearson to be the polyurethane taught by Stender in order to provide a coating having good resistance to environmental influences (Stender, [0047]).
Pearson in view of Stender does not disclose wherein the polymeric adhesive layer comprises an acrylic-based pressure sensitive adhesive applied on the polymeric facestock layer.
Bernard teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the 
Pearson in view of Stender and Bernard are analogous inventions in the field of facestock layers having an adhesive layer applied thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Stender to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent processability, improved performance characteristics, and excellent moisture resistance (Bernard, Col. 1, lines 54-60; Col. 3, lines 9-14; and Col. 3, lines 24-29).
With respect to claim 2, Stender teaches the amount of polyol is 0-90 wt% and the amount of polyisocyanate is 0-60 wt% ([0067-0068]). The polyol corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, and the polyisocyanate corresponds to the UV-curable polyurethane precursor material. Thus, the amounts of the solvent- or waterborne thermally curable polyurethane precursor material and the UV-curable polyurethane precursor material overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of polyol, i.e. solvent- or waterborne thermally curable polyurethane precursor material, and polyisocyanate, i.e. UV-curable 
With respect to claim 3, Stender teaches the polyol, which corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, includes polyester polyols ([0147]).
With respect to claim 4, Stender teaches the polyisocyanate, which corresponds to the UV-curable polyurethane precursor material, includes diisocyanates and polyisocyanates ([0161]).
With respect to claim 7, Pearson discloses the presence of a protective release sheet 16, i.e. a liner, on a side of the tie layer 12 that is opposite to the basecoat layer 13 (Col. 2, lines 45-47 and Fig. 1). The protective release sheet 16 corresponds to the liner that is adjacent to the polymeric adhesive layer and opposite to the polymeric facestock layer presently claimed.
With respect to claims 8-11, while there is no explicit teaching from Pearson in view of Stender and Bernard that the polymeric top coat layer has the properties claimed, given that Pearson in view of Stender and Bernard teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Pearson in view of Stender and Bernard would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,034,275, “Pearson”) in view of Stender et al. (US 2002/0123562 A1, “Stender”) and Bernard (US 5,264,532) as applied to claim 1 above, and further in view of Sha et al. (US 2019/0154173 A1, “Sha”).
With respect to claim 5, while Pearson discloses the paint layer 13, i.e. polymeric facestock layer, is a polyurethane (Col. 1, line 65), Pearson does not explicitly disclose wherein the polyurethane is a thermoplastic polyurethane.
Sha teaches thermoplastic polyurethane (TPU) has good flexibility at low temperatures and provides good wear resistance, abrasion resistance, and weather resistance ([0039]).
Pearson in view of Stender and Bernard and Sha are analogous inventions in the field of polyurethanes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane of the paint layer, i.e. polymeric facestock layer, of Pearson in view of Stender and Bernard to be a thermoplastic polyurethane as taught by Sha in order to provide a polyurethane having good flexibility at low temperatures and good wear resistance, abrasion resistance, and weather resistance (Sha, [0039]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,034,275) in view of Stender et al. (US 2002/0123562 A1) and Bernard (US 5,264,532), hereinafter “modified Pearson”, as applied to claim 1 above, and further in view of Krenceski et al. (US 5,268,215, “Krenceski”).
With respect to claim 6, modified Pearson does not teach a protective layer adjacent to the polymeric top coat layer and opposite to the polymeric facestock layer.
Krenceski teaches a multilayer article having a topcoat layer 15 over a clearcoat layer 14 (Fig. 1 and Col. 3, lines 44-46). Krenceski teaches the clearcoat layer 14 is made from crosslinked polyurethane (Col. 3, lines 10-26), corresponding to the polymeric top coat layer made from at least partially cross-linked polyurethane of the present invention. Krenceski teaches the topcoat layer provides mar-resistance (Col. 2, lines 31-32), i.e. provides protection from mars, and thus corresponds to a protective layer.

    PNG
    media_image2.png
    241
    436
    media_image2.png
    Greyscale

Modified Pearson and Krenceski are analogous inventions in the field of multilayer films for automobiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of modified Pearson to have the topcoat layer, i.e. protective layer, of Krenceski in order to provide mar-resistance (Krenceski, Col. 2, lines 31-32).
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2011/0045306 A1, “Johnson”) in view of Ho (US 5,798,409), and Stender et al. (US 2002/0123562 A1, “Stender”).
With respect to claim 1, Johnson discloses a multilayer article for use in vehicles ([0048] and Fig. 1) made from a protective liner 180, protective layer 150, a base layer 130, an adhesive layer 120, a tie layer 111, and a bulk portion 108 ([0095], [0097]). The adhesive layer 120 is made from a pressure-sensitive adhesive made from acrylate or methacrylate copolymers ([0104]), making the adhesive layer 120 a polymeric adhesive layer comprising an acrylic-based pressure sensitive adhesive; as can be seen in Fig. 1, the adhesive layer 120 is applied on the polymeric face stock layer 130 as presently claimed. The base layer 130 is made from polymers including polyurethane ([0108]) and corresponds to a polymeric facestock layer. The protective layer 150 is made from polyurethanes ([0142]) and corresponds to the polymeric top coat layer. Johnson additionally discloses the polyurethanes for the protective layer 150 include those disclosed by Ho ([0142]); Ho discloses the polyurethane has a high crosslink density (Ho, Col. 2, lines 22-24), i.e. the polyurethane is crosslinked.

    PNG
    media_image3.png
    184
    421
    media_image3.png
    Greyscale

Johnson in view of Ho does not disclose wherein the polyurethane is the reaction product of a composition comprising a first and second part, wherein the first part comprises between 20.0 and 99.9 wt% solvent- or waterborne thermally curable polyurethane precursor material based and the second part comprises between 0.1 and 
Stender teaches a solvent-containing or aqueous polyurethane topcoat containing 0 to 100 wt% polyurethane adduct, 0 to 90 wt% polyol, and 0 to 60 wt% polyisocyanate ([0065-0068]), which overlap with the ranges presently claimed. Stender teaches the polyol includes polyester polyols ([0147-0148]), which are identical to that of the present invention and are therefore a thermally curable polyurethane precursor material as claimed. Stender further teaches the polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention and is therefore a UV-curable polyurethane precursor material as presently claimed. Since Stender teaches the polyurethane is solvent-containing or aqueous, then the polyol component, corresponding to the first part, would be a solvent- or waterborne thermally curable polyurethane precursor material as claimed.
Johnson and Stender are analogous inventions in the field of polyurethane topcoats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane topcoat of Johnson to be the polyurethane taught by Stender in order to provide a coating having good resistance to environmental influences (Stender, [0047]).
With respect to claim 2, Stender teaches the amount of polyol is 0-90 wt% and the amount of polyisocyanate is 0-60 wt% ([0067-0068]). The polyol corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, and the polyisocyanate corresponds to the UV-curable polyurethane precursor material. Thus, prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of polyol, i.e. solvent- or waterborne thermally curable polyurethane precursor material, and polyisocyanate, i.e. UV-curable polyurethane precursor mate, including over values presently claimed, in order to provide a polyurethane topcoat with good resistance to environmental influences and improved chemical resistance (Stender, [0047] and [0080]).
With respect to claim 3, Stender teaches the polyol, which corresponds to the solvent- or waterborne thermally curable polyurethane precursor material, includes polyester polyols ([0147]).
With respect to claim 4, Stender teaches the polyisocyanate, which corresponds to the UV-curable polyurethane precursor material, includes diisocyanates and polyisocyanates ([0161]).
With respect to claim 5, Johnson discloses the base layer 130, i.e. polymeric facestock layer, is made from thermoplastic polymers ([0107]) including polyurethane ([0108]).
With respect to claim 6, Johnson discloses a protective liner 180 (Fig. 1 and [0144]), which corresponds to the protective layer presently claimed. As can be seen in 

    PNG
    media_image3.png
    184
    421
    media_image3.png
    Greyscale

With respect to claim 7, Johnson discloses a bulk portion 108 (Fig. 1 and [0095]). Given that the bulk portion 108 shields the adhesive layer 120 from the environment, it is clear that the bulk portion 108 functions as a liner. As can be seen from Fig. 1, the bulk portion 108 is adjacent to the adhesive layer 120 and opposite the layer 130, i.e. polymeric facestock layer.

    PNG
    media_image3.png
    184
    421
    media_image3.png
    Greyscale

With respect to claims 8-11, while there is no explicit teaching from Johnson in view of Ho and Stender that the polymeric top coat layer has the properties claimed, given that Johnson in view of Ho and Stender teaches an identical polymeric top coat layer as that of the present invention, i.e. made from a solvent- or waterborne thermally curable polyurethane precursor material and UV-curable polyurethane precursor material, then it is clear the polymeric top coat layer of Johnson in view of Ho and Stender would necessarily inherently have: a haze of less than 15% after 500 taber cycles as measured at a wavelength ranging from 410 nm to 700 nm according to ASTM D-1003; a spectral transmission of at least 80% at a wavelength ranging from .

Response to Arguments
Due to the amendment of claims 1-3, 5-6, and 8-11, the claim objections of claims 1-3, 5-6, and 8-11 are withdrawn. However, claims 4 and 7 remain objected to as set forth above.
Due to the amendment of claim 3, the 35 U.S.C. 112(b) rejection of claim 3 is withdrawn.
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-4 and 7-11 over Pearson in view of Stender, Applicant argues Pearson nor Stender discloses, teaches, or suggests an acrylic-based pressure sensitive adhesive layer applied on the polymeric facestock layer. Applicant additionally argues Stender does not disclose, teach, or suggest a polymeric top coat layer comprising at least partially cross-linked polyurethane which is the reaction product of a first part that is thermally curable and a second part that is UV curable; Applicant agues Stender discloses two separate and unreacted components, one being a high molecular weight polyurethane matrix and the other a polyurethane topcoat, such that there is no teaching or suggestion in Stender to 
Applicant’s argument that Pearson nor Stender does not disclose, teach, or suggest an acrylic-based pressure sensitive adhesive layer applied on the polymeric facestock layer has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The limitation regarding the acrylic-based pressure sensitive adhesive is rejected using Bernard, which teaches acrylic adhesive polymers having excellent adhesion to a wide variety of surfaces ranging from polar, relatively high energy surfaces to nonpolar, relative low energy surfaces and to difficult-to-bond surfaces (Col. 1, lines 54-60). Bernard further teaches the adhesive is a pressure-sensitive adhesive having excellent processability and high adhesion and high tack to polar, nonpolar, and difficult-to-bond substrates with excellent cohesion (Col. 3, lines 9-14). Bernard additionally teaches the improved performance characteristics of the adhesive enable them to be used on almost any face stock and give excellent moisture resistance (Col. 3, lines 24-29). Pearson in view of Stender and Bernard are analogous inventions in the field of facestock layers having an adhesive layer applied thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Pearson in view of Stender to be the acrylic pressure-sensitive adhesive layer of Bernard in order to provide an article having excellent adhesion to a wide variety of surfaces, excellent processability, improved performance characteristics, and excellent moisture resistance (Bernard, Col. 1, lines 54-60; Col. 3, lines 9-14; and Col. 3, lines 24-29).
Regarding Applicant’s argument that Stender discloses two separate and unreacted components, this is not found persuasive since Stender teaches a solvent-containing or aqueous polyurethane topcoat ([0065]) based on: a) 0-100 wt%, based on the total weight of the topcoat, of a polyurethane adduct ([0066]); b) 0-90 wt%, based on the total weight of the topcoat, a flexible polyol ([0067]); and c) 0-60 wt%, based on the total weight of the topcoat, of a polyisocyanate ([0068]). When there is 0 wt% polyurethane adduct, then the polyurethane topcoat is made from a flexible polyol and a polyisocyanate. The polyol includes polyester polyols ([0147-0148]), which are identical to that of the present invention and are therefore a thermally curable polyurethane precursor material as presently claimed. The polyisocyanate includes 1,6-hexamethylene diisocyanate ([0170]), which is identical to that of the present invention and is therefore a UV-curable polyurethane precursor material as presently claimed. It is well known in the art that a polyurethane is the reaction product of a polyol and a polyisocyanate, meaning both parts b) and c) react to form the polyurethane, making the solvent-containing or aqueous polyurethane topcoat of Stender a reaction product of a thermally curable first part (part b)) and a UV curable second part (part c)).
Regarding the 35 U.S.C. 103 rejections of claims 5-6 over Pearson in view of Stender and Sha (for claim 5) and Pearson in view of Stender and Krenceski (for claim 6), Applicant argues neither Sha nor Krenceski remedy the deficiencies of Pearson and Stender.
The examiner acknowledges that while Sha and Krenceski may not remedy the deficiencies of Pearson and Stender regarding the rejections of claim 1, the references 
Further, note that while Sha and Krenceski do not disclose all the features of the present claimed invention, Sha and Krenceski are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather each reference teaches a certain concept, namely, a thermoplastic polyurethane facestock layer (from Sha, for claim 5) and a protective layer (from Krenceski, for claim 6), and in combination with the primary reference Pearson and other secondary references Stender and Bernard, discloses the presently claimed invention.
It is further noted that claims 1-11 are now rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ho and Stender.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787